Citation Nr: 0001134	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-34 120A	)	DATE
	)
	)


THE ISSUES

1.  Whether an April 1996 decision of the Board of Veterans' 
Appeals denying service connection for left eye should be 
reversed on the grounds of clear and unmistakable error.

2.  Whether an April 1996 decision of the Board of Veterans' 
Appeals denying service connection for sinus disorders should 
be reversed on the grounds of clear and unmistakable error.

3.  Whether an April 1996 decision of the Board of Veterans' 
Appeals denying the claim of entitlement to an increased 
(compensable) rating for service-connected residuals of a 
left jaw fracture should be reversed on the grounds of clear 
and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to October 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran alleging 
clear and unmistakable error (CUE) in an April 1996 Board 
decision.  


FINDINGS OF FACT

1.  In April 1996, the Board denied the claim of service 
connection for a left eye disorder.

2.  In April 1996, the Board denied the claim of service 
connection for sinus disorders

3.  In April 1996, the Board denied the entitlement to an 
increased (compensable) rating for residuals of a service-
connected jaw fracture.

4.  The correct facts, as they were known at the time, were 
before the Board and the statutory or regulatory provisions 
extant at the time were correctly applied.






CONCLUSIONS OF LAW

1.  The April 1996 Board decision denying the claim of 
service connection for a left eye disability was not clearly 
and unmistakably erroneous.  38 U.S.C.A. §  7111 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1403 (1999).  

2.  The April 1996 Board decision denying the claim of 
service connection for sinus conditions was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §  7111 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1403 (1999).  

3.  The April 1996 Board decision denying an increased 
(compensable) rating for residuals of a left jaw fracture was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1403 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence of record at the time of the Board's April 1996 
decision included the veteran's DD Form 214, his service 
medical records, a February 1992 VA examination report, 
dental records and a statement from the veteran's former 
dentist.  

In this case, the service medical records show that at the 
time of his entrance examination of June 1962, there were no 
defects noted with regard to his left eye or sinuses.  A 
thoracic cage and skull series were performed in April 1964, 
which revealed positive findings limited to some haziness 
involving the right maxillary sinus, that the examiner 
determined could represent chronic inflammatory change rather 
than changes secondary to trauma.  There were no other 
references to treatment for his sinuses, and when examined 
for separation from service in October 1966, the examiner 
noted that the sinuses were normal. 

In March 1965, he was seen on sick call after reportedly 
being hit in his left eye the previous day, resulting in 
marked swelling.  Signs of fracture were not indicated on x-
ray, and treatment was not deemed necessary.  When seen later 
that month for follow-up, it was noted that there was 
persistent swelling, and he was instructed to apply warm 
compresses to his eye.  Also, he was referred to the eye 
clinic for additional evaluation.  When examined in the eye 
clinic in March 1965, there was evidence of swelling and 
slight discoloration of the left upper eyelid, as well as 
some crepitation in the lid.  Eye movements were full, equal, 
and active, and corrected visual acuity was 20/30, 
bilaterally.  When examined for separation from service in 
October 1966, the examiner noted that the eyes were normal 
and that the veteran's uncorrected visual acuity was 20/20, 
bilaterally. 

The veteran sustained a fracture of the left lower jawbone in 
December 1964, and was hospitalized from January to February 
1965 for treatment of that injury.  When examined for 
separation from service in October 1966, the examiner noted 
that the musculoskeletal system was normal.  In a March 1992 
decision, the RO granted the claim of service connection for 
status post fracture of the left mandibular angle.  The 
disability was rated as noncompensable, effective August 5, 
1991.  

There are no medical records on file showing treatment for 
any of the conditions at issue during the remainder of the 
1960's, or during the 1970's and 1980's.  However, a January 
1989 dental treatment record indicates that the veteran 
reported that he has sinus problems.  When examined in the VA 
outpatient clinic for his knee in August 1991, the veteran 
reported that he also had problems with his sinuses, and that 
he fractured his jaw while in service.  However, treatment 
was not rendered for those conditions, and clinical findings 
concerning them were not recorded. 

In February 1992, the veteran was afforded a VA examination.  
The physician who conducted the nose and sinuses examination 
noted that the veteran's past medical history was 
unremarkable, and that they did not know of any serious 
condition which required continuous treatment or 
hospitalization.  He has not had any surgery, and did not 
have any allergies that he knows of.  It was noted that the 
veteran reported that he was seen at the ENT and orthopedic 
clinics for the conditions he claimed are related to service.  
On examination, the skull and scalp were normal, and the face 
appeared to be normal.  The nose passages were patent, and 
his pupils were equal and reactive to light and 
accommodation.  The extraocular motions were intact, and 
fundi examination was benign.  Neurologic examination was 
within normal limits.  X-rays of the sinuses showed slight 
clouding of the frontal sinus suggestive of sinusitis.  X- 
rays of the mandible revealed no evidence of fracture, 
dislocations, or any other bone or joint abnormalities.  In 
summarizing clinical findings, the examiner indicated that 
there appeared to be no evidence of significant abnormalities 
or ongoing disease at that time.

In a June 1995 statement, Dennis S. Parlavecchio, M.D., 
reported that he had never treated the veteran, and that Dr. 
Gill had.  However, the records were not available because he 
retired in 1984.  Also submitted in June 1995 was a statement 
from Charles A. Reese, D.D.S., concerning dental treatment 
that the veteran received in 1989 for cavities and 
periodontal problems brought on by not brushing properly.  
Dr. Reese said that, contrary to what was stated by the 
veteran, he did not remember ever telling him that he lost 
his teeth because he was hit in his mouth.  However, Dr. 
Reese acknowledged that being hit in the mouth with teeth in 
the condition that the veteran had would hasten the 
deterioration of his teeth.  Dr. Reese submitted clinical 
records of the 1989 treatment, showing treatment for cavities 
and periodontal disease.  In filling out a medical history 
form for the 1989 dental treatment, the veteran reported 
sinus problems.

II.  Legal Analysis

The veteran alleges clear and unmistakable error in the April 
1996 Board decision denying service connection for left eye, 
and sinus disorders and entitlement to an increased 
(compensable) rating for residuals of a service-connected jaw 
fracture.  Until recently, a claimant was precluded from 
collaterally attacking a prior final Board decision by 
alleging clear and unmistakable error in a rating decision 
that was subsumed in that decision.  Smith v. Brown, 
35 F.3d 1516 (Fed. Cir. 1994).  However, effective on 
November 21, 1997, Pub. L. No. 105-111, 111 Stat. 2271 
(codified at 38 U.S.C.A. § 7111) permits challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective on February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
know at the time were not before the Board, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a) (1999).  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b) (1999).  

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining clear and 
unmistakable error.  64 Fed. Reg. 2134, 2137 (1999).  This 
case law is found primarily in the precedent opinions of the 
United States Court of Appeals for Veterans Claims (Court).  
The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  Even when the premise 
of error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Russell v. 
Principi, 3 Vet. App. 310. 313 (1992).  The Court has also 
held that allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, 
the Court has held that the VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  



Service Connection for a Left Eye Disability

Here, it is argued that the Board's failure to grant service 
connection for a left eye condition is clearly and 
unmistakably erroneous because the veteran still has a scar 
from the injury to the eye sustained during service.  

In this case, the evidence before the Board in April 1996 
clearly showed that the veteran was treated for a left eye 
contusion during service, which resolved and did not require 
stitches.  The post-service medical records do not indicate 
that the veteran had a left eye disability, including a scar 
from the contusion to the area.  Essentially, the claim was 
not well grounded since the first requirement for a well-
grounded claim is competent evidence of a current disability 
(a medical diagnosis).  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Therefore, absent evidence to the contrary, the 
Board was correct to conclude that the preponderance of the 
evidence showed that the eye trauma sustained during service 
was acute and transitory, and that his eye completely healed 
prior to his separation from service.  

Service Connection for a Sinus Disability

With regard to this claim, the veteran contends that the 
Board's failure to apply the provisions of 38 C.F.R. 
§§ 3.303, 3.304, amounts to clear and unmistakable error.  It 
is specifically argued that the Board's finding of fact that 
a chronic sinus condition was not shown during service was 
erroneous because other x-ray evidence was not discussed to 
rule out the chronic inflammation shown in 1964.  

Clearly, there is evidence that during service, the veteran 
was treated on one occasion for his sinuses, and that a 
medical professional suspected a chronic inflammation.  
However, further exploration of this condition was not noted 
in the records that would indicate a chronic sinus condition 
during service.  It is true that additional x-rays, if 
available, would have been helpful in determining whether or 
not the veteran suffered from a chronic sinus condition 
during service, and if the condition noted on the prior x-ray 
was considered resolved.  However, that was not the case in 
terms of the evidence of record in April 1996.  

The longitudinal view of the evidence available to the Board 
at that time showed that the veteran did not have a chronic 
sinus condition during service.  First of all, the service 
medical records dated after the x-ray was taken, are silent 
regarding the treatment or complaints of a chronic sinus 
condition, and when the Board denied the claim, there were no 
indications or arguments of record that the service medical 
records were incomplete.  Secondly, the examiner's assessment 
of the condition noted on x-ray was presented in terms that 
indicated that the possibility of inflammation versus trauma 
should be explored, and the lack of further exploration or x-
rays speaks for itself.  Finally, the records show that for 
the remainder of his service and in the many years 
thereafter, further complaints were not made and that a sinus 
condition was not apparent or diagnosed.  Therefore, it was 
reasonable for the Board to conclude that if a sinus 
condition was shown during service, it had resolved and was 
not a chronic condition. 

It is true that the post-service records reflect the mention 
of a sinus condition when seen for other disorders in 1989 
and 1991, but these references appear in records dated many 
years after the veteran's separation from service.  Other 
than these references and the February 1992 VA examination 
report, there are no other medical records which document the 
complaints or treatment of a chronic sinus condition since 
service.  Therefore, overall, the evidence of record did not 
demonstrate continuity of symptomatology.  In the April 1996 
decision, the Board did note the x-ray findings from the 
February 1992 VA examination which indicated that the veteran 
may have sinusitis.  Although that finding indicates the 
examiner's uncertainty, in April 1996, there were no medical 
opinions or evidence which linked any findings in the service 
medical records to those mentioned in the post-service 
records, including the February 1992 VA examination report.  
Therefore, the Board reached the correct conclusion regarding 
that particular aspect of the claim.  


Increased Rating for Service-Connected Jaw Fracture Residuals

Here, it is argued that the veteran should have been afforded 
a contemporaneous examination which would take his prior 
medical records into account.  

Regarding this argument, it is true that the veteran's claim 
was well-grounded, since the Court has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  It is also true 
that under appropriate circumstances, the duty to assist 
includes conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
However, as noted VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
See Caffrey v. Brown, 6 Vet. App. at 382.  

In this case, given the criteria used to rate this 
disability, a contemporaneous examination was not indicated.  
The veteran's disability has been rated under the provisions 
of 38 C.F.R. § 4.150, Diagnostic Code 9904, which 
contemplates malunion of the mandible.  Slight displacement 
warrants a 10 percent rating, moderate displacement warrants 
a 20 percent rating, and a maximum rating of 30 percent is 
assigned for severe displacement.  A notation following 
Diagnostic Code 9904, provides that the ratings are dependent 
upon degree of motion and relative loss of masticatory 
function.  Under 38 C.F.R. § 4.31, in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Here, the x-rays taken at the time of the VA examination of 
February 1992 revealed no evidence of fractures, dislocations 
or any other bone or joint abnormalities.  Also, it was noted 
that there had not been a serious condition that required 
continuous treatment and hospitalization, and that his past 
medical history was unremarkable.  The examiner concluded 
that there did not appear to be any evidence of significant 
abnormalities or ongoing disease.  Based on the reported 
physical examination and x-ray findings from the February 
1992 VA examination, it was clear that the veteran's mandible 
function was considered normal.  Therefore, it was reasonable 
for the Board to assess that the examination findings were 
sufficient since the information needed to rate the 
disability under Diagnostic Code 9904 was provided.  

In the April 1996 decision, the Board also referred to the 
veteran's dental treatment.  According to Dr. Reese, the 
veteran's treatment in 1989 for cavities and periodontal 
problems were due to his not brushing properly.  Also, he 
never recalled that he told the veteran that he lost his 
teeth due to being hit in the mouth, but did acknowledge that 
such an injury would hasten the deterioration of the teeth.  
Although the deterioration and loss of teeth could be viewed 
as interfering with masticatory function, such a loss does 
not involve the function of the jaw, which is contemplated by 
Diagnostic Code 9904.  Therefore, given the findings 
specifically related to the function of the jaw and the 
rating criteria, the Board was correct to determine that 
there was no basis for assigning a compensable rating for 
residuals of the jaw fracture.  Also, the Board did point out 
that with regard to his teeth, the veteran did file a claim 
for a dental condition due to trauma, but he did not appeal 
the denial of that claim.  Therefore, no further discussion 
was necessary regarding problems related specifically to the 
condition of his teeth. 

III.  Conclusion

The veteran has not alleged the type of error required to 
establish CUE.  Indeed, there was evidence in the record 
supporting the Board's decision.  There is no evidence of the 
type of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  



ORDER

The veteran's motion to revise or reverse the April 1996 
decision of the Board, which denied service connection for 
left eye, is denied.  

The veteran's motion to revise or reverse the April 1996 
decision of the Board, which denied service connection for 
sinus disorders, is denied.

The veteran's motion to revise or reverse the April 1996 
decision of the Board, which denied the claim of entitlement 
to an increased (compensable) rating for residuals of a 
service-connected jaw, is denied.  


		
	K. OSBORNE
Acting Member, Board of Veterans' Appeals


 


